KRUEGER, Judge.
The conviction is for theft of chickens; the punishment assessed is confinement in the state penitentiary for a term of two years.
*677The record is before us without a statement of facts or bills of exceptions. ' The indictment is sufficient to charge the offense, and procedural matters appear to be in due order.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.